DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
`The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2. Claims 1, 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Choi et al (US Pub. No.: US 2017/0013222 A1).
	Regarding claim 1, Choi et al. discloses an image sensor (Fig 1; Para 31; image sensor chip ) , comprising:
           a plurality of image sensor cells ( Para 32-36;   pixel array 140 that includes pixels 141 arranged in the rows of the pixel array 140 ) , each configured to generate or not generate an image signal in response to one or more control signals ( Para 36; the row driver 130 may be used to generate control signals in response to the operating voltage Vo; the row driver 130 may generate control signals for controlling the operation of respective pixels 141 arranged in the rows of the pixel array);
           a first driver (Fig. 1; Para 36; row driver 130; the row driver 130 may generate control signals for controlling the operation of respective pixels 141 arranged in the rows of the pixel array 140.) configured to generate a first control signal, wherein the first driver comprises a first positive supply terminal connected to a first power supply node (   Para 33; The voltage generator 110 may function as a power source, the voltage generator 110 may generate an operating voltage Vo that is provided to the row driver 130) ; and
a voltage generator  (Para 32,33;  The voltage generator 110 may function as a power source, the voltage generator 110 may generate an operating voltage Vo that is provided to the row driver 130 ) configured to generate a first voltage at the first power supply node, wherein the voltage generator comprises:
          a plurality of charge pump cells (Fig. 4;   Para 49; first and second capacitors CP1 and CP2 ) , each configured to selectably source charge to the first power supply node in response to one of a plurality of enable signals ( Para 49-50; The control circuit 117 may be used to control the charging and/or discharging (hereafter, “charge/discharge”) of the first and second capacitors CP1 and CP2. This charging of the first capacitor CP1 and second capacitor CP2 is performed in response to the differential clock signals CLK and CLKB and the regulated voltage VREG provided by the regulator 111. In this manner, the voltage generator 110 outputs the “higher one” (e.g., the voltage having the higher level) of the first voltage VREG and the second voltage 2VREG as the output voltage Vo.) , and
          a charge pump cell quantity controller circuit (Para 50-53; control circuit 117 The control circuit 117 may be used to control the charging and/or discharging (hereafter, “charge/discharge”) of the first and second capacitors CP1 and CP2.)  configured to generate the enable signals, wherein each enable signal is either in an active state or in an inactive state,
      wherein each charge pump cell is configured to source charge to the first power supply node in response to receiving an enable signal in an active state (Para 50-54;  the control circuit 117 may charge the first capacitor CP1 using the first voltage VREG and charge the second capacitor CP2 using the second voltage 2VREG, higher than the first voltage VREG, during the first clock phase. Then, the control circuit 117 may charge the first capacitor CP1 using the second voltage 2VREG and charge the second capacitor CP2 using the first voltage VREG during the second clock phase. Alternatively, the control circuit 117 may charge the first capacitor CP1 using the first voltage VREG and charge the second capacitor CP2 using the second voltage 2VREG at the same time during the first clock phase, and then charge the first capacitor CP1 using the second voltage 2VREG and the second capacitor CP2 using the first voltage VREG at the same time during the second clock phase. Here, the phrase “performing [two operations like charging or discharging] at the same time” means performing the two operations during overlapping time periods, performing the operations at least partially in parallel, and/or performing the operations simultaneously with a predetermined time difference (wherein the capacitor being charged with higher voltage can be considered as active and is enabled ).).
	Regarding claim 11, the subject matter disclosed in claim 11 is similar to the subject matter disclosed in claim 1.
.
Allowable Subject Matter
3. Claims 2-10,12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 2, none of the prior art discloses “wherein the charge pump cell quantity controller is configured to determine the number of charge pump cells which source charge to the first power supply node based on a difference between a first voltage at an output node of the charge pump cells and a reference voltage” in combination of other limitation in its base claim. 
	Claims 3-10 are objected to as being dependent from claim 1. 
	Regarding claims 12-20, the subject matter disclosed in claims 12-20 are similar to the claims disclosed in claims 2-10 respectively; claims 12-20 are objected to for the same reason as set forth in claims 2-10. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696